PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/124,221
Filing Date: 16 Dec 2020
Appellant(s): Skyline AI Ltd.



__________________
Ryan McCormick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/07/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/22/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
Issue: The Appellant argues that claims 1-17 are not properly rejected under 35 USC 103 as allegedly being unpatentable over Allen in view of Lessing.
+ On pages 7 and 8, the Appellant argues that “Allen does not teach (at cited par. [0042] or anywhere else in his disclosure) that resolving the plurality of potential participating entities further comprises applying resolution rules requiring at least matching a plurality of features between respective instances of the potential participating entity in the transaction data and in the dataset indicating the plurality of potential participating entities, as required by the independent claims 1, 9 and 10.”
In response, the Examiner respectfully disagrees and asserts that, in ¶ [0042], Allen discloses “the data repositories 150 each provide a source of inbound identity records processed by the entity resolution application 120 and the alert analysis application 122. Examples of data repositories 150 include information from public sources (e.g., telephone directories and/or county assessor records, among others.) And also includes information from private sources, e.g., a list of employees and their roles within an organization, information provided by individuals directly such as forms filled out online or on paper, and records created concomitant with an individual engaging in some transaction (e.g., hotel check-in records or payment card use). Additionally, data repositories 150 may include information purchased from vendors selling data records. Of course, the actual data repositories 150 used by the entity resolution application 120 and the alert analysis application 122 may be tailored to suit the needs of a particular case.” Without a doubt, matching pluralities of records, such as card payments, SSN, employee roles, telephone number and alike, among different entities is equivalent to “plurality of features between respective instances of the potential participating entity in the transaction data” as required by the independent claims 1, 9, and 10.
+ On page 9, the Appellant argues that “this has nothing to do with the above claim language aside from using some common keywords taken in isolation and out of context as compared to the instant claims. The above cited paragraph of Allen cannot be reasonably applied to the claimed entity resolution. This portion of Allen mentions the terms “data sources” and “entity resolution,” but does not even remotely explain how those data sources are used for entity resolution and therefore cannot possibly read on the claimed features reciting specific details for resolving the entities. The Office Action does not even attempt to explain this discrepancy. Further, the elements, such as “entity resolution,” “transactions,” “data sources,” of Allen do not read on retrieving the transaction data further comprising resolving each of the plurality of potential participating entities.
In response, the Examiner respectfully disagrees and asserts that Allen discloses, ¶ [0028], if the inbound identity record has a MATCHING "Social Security Number" and close "Full Name" to an existing entity, then resolve the new identity to the existing entities.  If the inbound identity record (that is reading, extracting and comparing for a match– which is no difference than “retrieving”) has a MATCHING "Phone Number" to an existing entity, then create a relationship between the entity of the inbound identity record and the one with the MATCHING phone number, ¶ [0029].  The first RULE adds a new inbound record to an existing entity, where the second creates a relationship between two entities based on the inbound record and/or “transaction” from hotel records.  Please see attached below.

    PNG
    media_image2.png
    499
    993
    media_image2.png
    Greyscale

+ On page 10, the Appellant argues that “even assuming that paragraph 0039 of Lessing teaches ‘uniquely identifying’ as claimed (which Appellant does not agree with or admit) Lessing does not teach that such unique identification is realized through entity resolution based of matching features as claimed and, in direct contrast, relies on a ‘primary key’ for identification.
In response, the Examiner respectfully disagrees and asserts that Lessing discloses in ¶ 0039, attached below, a primary key, such as party identifier, account id, and invoice number among other information to associate entities and relationships among entities.  Therefore, the “primary key” information being identified by Lessing is similar to “based of matching features” as claimed of the instant application.

    PNG
    media_image3.png
    343
    445
    media_image3.png
    Greyscale




	For the above reasons, it is believed that the rejections should be sustained.

An Appeal Conference was held on Wednesday, July 13, 2022, at 10:00AM EDT.  Agreement was reached to proceed to the Board of Appeals and Interferences.

Respectfully submitted,
/TUANKHANH D PHAN/Examiner, Art Unit 2154    

Conferees:
/HOSAIN T ALAM/            Supervisory Patent Examiner, Art Unit 2154                                                                                                                                                                                            
/CRESCELLE N DELA TORRE/            Primary Examiner                                                                                                                                                                                            




Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.